Citation Nr: 1424561	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2003.  The Veteran also had additional service in the District of Columbia Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Additional evidence received subsequent to the most recent re-adjudication of the claim by the RO, in a January 2010 statement of the case, has been added to the records, specifically August 2011 audiological records.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as this claim must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury, but not disease, incurred in or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  In an October 2008 application for benefits, the Veteran stated his tinnitus onset was in August 2000 and referenced 32 years of service in the District of Columbia Army National Guard.  The record shows active duty from October 2002 to October 2003 but lacks a comprehensive listing of the Veteran's dates of active duty for training or inactive duty training to include the August 2000 time period referenced.  Thus, on remand all periods of the Veteran's active duty, active duty for training and inactive duty training should be verified.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Here, there is no record of an examination conducted prior to the Veteran's entrance onto active duty in October 2002, thus there is no indication of any defect and the Veteran is presumed sound.  However, as described above, the Veteran stated his tinnitus onset was in August 2000, prior to active duty in October 2002 and was aggravated by his active duty service.  The Board notes tinnitus is the type of condition that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds that clear and unmistakable evidence establishes that tinnitus pre-existed active duty in October 2002.  Furthermore, in the April 2009 notice of disagreement, the Veteran stated he believed his tinnitus was aggravated because there was an increased amount of weapons qualifications compressed in a limited time period and that since active service his tinnitus has increased in severity.  However, the Veteran's theory of entitlement was not addressed by the January 2010 VA audiological examiner.  Therefore, the Board finds that the Veteran should be scheduled for another VA audiological examination to address the Veteran's contention that his tinnitus pre-existed his active duty in October 2002.  Thus, on remand, an etiological opinion should be provided as to whether clear and unmistakable evidence establishes that the pre-existing tinnitus was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify the exact dates of all periods of the Veteran's active duty, active duty for training and inactive duty training.  All attempts to obtain this information should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested information.

2.  Thereafter, forward the Veteran's claims folder to an appropriate VA clinician for review and to provide an opinion as to the following:  

Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the pre-existing tinnitus did NOT undergo any permanent increase in severity as a result of the Veteran's active duty from October 2002 to October 2003?

A complete rationale for the opinion expressed must be provided. 

If the VA clinician deems that additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

